IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

MARGARET GERSTLEY-TRASK
and DALE TRASK,
wife and husband,

Plaintiffs, C.A. No. Nl 6C-02-03 8 Al\/[L

V.-

JEFFREY FELZER, D.M.D., P.C.

)
)
)
)
)
)
§
) JURY TRIAL oF 12 DEMANDED

d/b/a PERI@DQNTICS AND )
)
)
)
)
)
)
)
)
)

Il\/IPLANT DENTISTRY;
CHRISTIANA CARE HEALTH
SERVICES, INC.;

JOHN VORRASI, D.D.S.;
GEOFFREY ZINBERG, D.M.D.;
RYAN CALVI, D.M.D.; and
RICHARD HAMMOND, D.M.D.,

Defendants.
Submitted: March 28, 2016
Decided: April 13 , 20 l 6

ORDER
Upon RevieW of the Afi“ldavit of Merit

Under 18 Del. C. § 6853(a)(l), all healthcare negligence complaints must be
accompanied by an affidavit of merit as to each defendant, signed by an expert
Witness, accompanied by a current curriculum vz`tae of the witness, and stating that
there are reasonable grounds to believe each defendant committed healthcare

medical negligence. By its terms, an affidavit is required only in "healthcare

negligence lawsuit[s]."l "Medical negligence" is defined as "any tort or breach of
contract based on health care or professional services rendered, or which should
have been rendered, by a health care provider to a patient."z A "health care
provider" is a "person corporation, facility or institution licensed by this State
,3

pursuant to Title 24, excluding Chapter ll thereof . . . .’

In this case, the affidavit of merit was filed under seal, as required. As
permitted by 18 Del. C. § 6853(d), Defendants Christiana Care Health Services,
Inc., John Vorrasi, D.D.S., Geoffrey Zinberg, D.M.D., Ryan Calvi, D.M.D., and
Richard Hammond, D.M.D. requested in camera review of the affidavit to
determine compliance with Sections 6853(a)(l) and (c).

This is not a "healthcare negligence lawsuit."4 Dentists are licensed
pursuant to Title 24 Chapter ll,5 and, therefore, are excluded from the definition of
"health care provider."6 Because Plaintiff had no obligation to file an affidavit of

merit, the Court will not review the one submitted.7

1 18 Del. C. §6853(@).

2 1a § 6801(7).

3 1a § 6801(5).

4 See Jubb v. Dougherty, 2009 WL 952217, at *l (Del. Super. Apr. 8, 2009).

5 24 Del. C. § 1124.

6 Jubb, 2009 WL 9522l7, at *l (citing Ragazz0 v. Truorzo, 1989 WL 40922, at *l (Del. Super.
Apr. l2, 1989)).

7 Although not a dentist excluded under Chapter ll, Christiana Care Health Services, Inc. is a
named defendant solely for respondeat superior purposes and therefor does not require an
affidavit of merit. See Patrick v. Sahm, 2009 WL 807482 (Del. Super. Mar. 19, 2009); Hudsorz
v. Ciampoli, 2010 WL 629838 (Del. Super. Feb. 19, 2010).

2

IT IS SO ORDERED.

 
   

A igail  Le row, Judge

Original to Prothonotary

cc: Richard Galperin, Esquire
Gary S. Nitsche, Esquire
William A.' Crawford, Esquire